Per Curiam.

The plaintiffs insist that prejudicial error was committed upon the trial, in that certain irrelevant evidence was received which may have affected the verdict. It is unnecessary to pass upon this question, because the cause should not have been submitted to the jury at all. In order to maintain their action it was -necessary for the plaintiffs to show that J. Henry Ranger was authorized to act as the agent of the defendants for the purpose of negotiating the loan in respect to which the plaintiffs claim a commission. No competent evidence of such an agency was presented. Consequently the complaint should have been dismissed by the court.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment affirmed, with costs.